Citation Nr: 1734468	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-35 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for anxiety disorder not otherwise specified (NOS) with insomnia from June 15, 2005, to May 10, 2009, and from September 1, 2009, forward.

2.  Entitlement to an effective date earlier than October 26, 2015, for the award of a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  He was awarded the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In a March 2010 rating decision, the RO increased the rating for anxiety disorder NOS with insomnia to 30 percent, effective November 6, 2008, to May 10, 2009, and from September 1, 2009 forward (the RO also awarded a temporary 100 percent rating due to hospital treatment or observation in excess of 21 days under 38 C.F.R. § 4.29 (2016), which the Veteran did not take issue with).  In a subsequent November 2012 rating decision, the Veteran was awarded an earlier effective date of June 15, 2005, for the award of service connection for anxiety disorder NOS and an initial 30 percent rating for that disability.

In a June 2016 rating decision, a TDIU was awarded, effective October 26, 2015.  The Veteran subsequently disagreed with the effective date assigned and perfected an appeal of his claim for an earlier effective date for the award of a TDIU.

In January 2014, the Board remanded the claims of an increased initial rating for anxiety disorder and entitlement to a TDIU.  Subsequently, a TDIU was awarded and the Veteran perfected an appeal of the issue of an earlier effective date for the award of a TDIU, as described above.


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's anxiety disorder NOS with insomnia have more nearly approximated occupational and social impairment with deficiencies in most areas, but it has not more nearly approximated total occupational and social impairment.

2.  The evidence is at least evenly balanced as to whether service-connected anxiety disorder NOS with insomnia has rendered the Veteran incapable of securing and maintaining substantially gainful employment since June 15, 2005.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 70 percent rating, but no higher, for anxiety disorder NOS with insomnia, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9413 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU since June 15, 2005, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claims have been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, an August 2004 notice advised the Veteran of the evidentiary requirements for his initial service connection claim, and of the division of responsibility between the Veteran and VA for obtaining evidence.  A March 2006 notice informed the Veteran of the process by which disability ratings and effective dates are assigned. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).  Here, service treatment records are associated with claims file, and all other available post-service treatment records and reports identified by the Veteran have also been obtained.

The Veteran has been afforded multiple VA examinations to determine the severity of the disabilities on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Those examination reports contain findings responsive to the applicable rating criteria for each disability on appeal.  For those reasons, the Board finds the VA examinations of record adequate for determining the issues on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In February 2014, this matter was remanded to obtain outstanding treatment records and afford the Veteran a contemporaneous VA examination.  All identified records were obtained and the Veteran was afforded such an examination.  As such, substantial compliance with the Board's past remand directives has been achieved.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible, and no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Merits

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service-connected anxiety disorder NOS with insomnia is rated 30 percent disabling under DC 9413.

All acquired psychiatric disorders, with the exception of eating disorders, are evaluated under the General Rating Formula for Mental Disorders.  Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9413.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)). A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or an major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

The Veteran was afforded a VA examination in July 2006.  The Veteran was oriented in all spheres.  His mood was anxious and his affect was constricted.  There were no delusions or hallucinations.  Depressed mood and anxiety were noted.  The use of medication to aid sleep was noted.  A GAF score of 70 to 65 was recorded.

The Veteran was afforded a VA examination in April 2008.  Insomnia was noted, as were flashbacks and nightmares.  The Veteran reported a good relationship with his wife and sons.  He noted very few friends and not liking going out in public.  Mood was anxious.  The Veteran was oriented in all spheres.  There were no suicidal or homicidal thoughts.  Memory was normal.  Avoidance symptoms were described, as was difficultly sleeping.  A GAF of 70 was recorded.  Symptoms were described as mild.

The Veteran was afforded a VA examination in October 2015.  It was noted that the psychiatric disorder causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran reported excessive anxiety and insomnia.  The Veteran reported anguish and poor tolerance to frustrations in his life.  Symptoms noted were: depressed mood, anxiety, flattened affect, and disturbances of motivation and mood.  The examiner stated that the Veteran symptoms do not preclude him from obtaining and maintaining gainful employment.

A letter from O.B., M.S.W., of the Vet Center, which is dated January 2017, is of record.  She explains that the Veteran has been seen weekly since 2007 for therapy.  She noted that the Veteran has become increasingly agitated and his symptoms have not allowed him to achieve a stable level of functioning.

Additionally, a lengthy psychiatric evaluation from Dr. M.L.C., M.D., dated in 2017, is also of record.  He explained that prior to his retirement in 2004, the Veteran became angry and irritable towards his co-workers, to the point where he was unable to function safely and satisfactorily at work.  He explained that the Veteran became further socially withdrawn after his retirement.  Marital struggles were noted and the Veteran reported that his behavior makes his wife cry often.  The Veteran hospitalization from May 2009 to August 2009 for psychiatric symptoms was noted.  Dr. M.L.C. noted a host of symptoms associated with the Veteran's psychiatric disorder.  Those symptoms include: irritability, insomnia, thoughts of death, depression, anxiety, and aggression.

Various VA treatment records are associated with the claims file.  A May 2009 record notes that the Veteran felt forced to retire early due to an inability to deal with his co-workers.  It is further noted that the Veteran suppressed his symptoms while working and his irritability became progressively worse before retiring in an attempt to avoid getting in trouble.  Further, a record from 2004 notes that the Veteran was placed on sick leave for ten weeks due to the severity of his mental health symptoms.  Those records reveal GAF scores largely around 50.  Further, in August 2009, the Director of the PTSD program at the Miami VA Medical Center (VAMC) recorded a GAF of 50 and noted that the Veteran has difficulty sustaining employment in part due to his psychiatric symptoms.

Mental health treatment records from Dr. F.H.L., M.D., are of record.  Dr. F.H.L. treated the Veteran from 2006 through 2015.  Notably, a 2008 record notes that the Veteran's prognosis is poor due to severe mental health symptoms.  Throughout those records, impaired impulse control and impaired judgment are noted.  A May 2007 record notes a GAF of 48.

Throughout the appeal period, treatment records and examination reports contain evidence of symptoms and overall impairment that correspond to both a 50 and a 70 percent rating.  The competent, credible evidence of record shows that the Veteran is shown to experience occupation and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, and mood. He has exhibited symptoms of constant depression, anxiety, insomnia, avoidance, and irritability.  Likewise, a GAF score of 48 from May 2007 is noted.  This indicates serious symptoms related to the Veteran's anxiety disorder NOS with insomnia.  Thus, the criteria for a 70 percent rating are most closely approximated.

A rating in excess of 70 percent, however, is not warranted.  Indeed, the Veteran has stated that he only seeks an initial rating of 70 percent for his service-connected disability, in addition to a TDIU, which will be discussed below.  In any event, the Veteran has no symptoms listed in the 100 percent rating criteria.  There is no gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of the Veteran hurting himself or others, intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene, disorientation to time or place, or memory loss for names of close relatives, his own occupation or his own name. Further, the evidence does not show that the overall impairment caused by the Veteran's symptoms most closely approximate total social and occupational impairment. While the Veteran does not work, there is no evidence that he is unable to maintain personal relationships. Indeed, the Veteran himself reported having a few friends at his VA examinations. Likewise, the Veteran is married and there is no evidence that the Veteran does not maintain a mostly healthy relationship with his current wife.  As such, the Veteran's symptoms do not most closely approximate total social and occupational impairment.

Resolving reasonable doubt in the Veteran's favor, the Veteran's disability picture, to include the severity, frequency, and duration of his symptoms, and the resulting impairment of social and occupational functioning, is more consistent with a 70 percent disability evaluation.  The above analysis reflects that the preponderance of the evidence is against a higher initial rating.  Entitlement to an initial rating of 70 percent, and no higher, for anxiety disorder NOS with anxiety is therefore warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The record does not establish that the rating criteria are inadequate for rating the Veteran's psychiatric disorder.  As indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as marked interference with employment and frequent hospitalization, is not required, and referral for an extraschedular rating is unnecessary.   Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In this case, as will be discussed above, a TDIU is being awarded for the entirety of the period on appeal-since June 15, 2005.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities is nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Further discussion of an extraschedular rating based on the collective impact of multiple disabilities from June 15, 2005, is therefore not warranted.  Moreover, prior to that date, the issue was not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran did not assert, and the evidence of record did not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this instance, the issue has been raised explicitly and as by the evidence of record.  To that end, while a TDIU has been granted, the Veteran seeks a TDIU from June 15, 2005, forward.  See June 2017 Brief.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).

In this case, the Veteran is service-connected for anxiety disorder NOS with insomnia now rated as 70 percent disabling, thus, the Veteran has one disability rated as 60 percent disabling or more and, therefore, the Veteran meets the minimum schedular requirements for TDIU benefits.  38 C.F.R. § 4.16(a).

In this instance, there are competing medical opinions as to the impact of the Veteran's service-connected disability on his employability.  Nonetheless, the Board notes that "the applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The Board finds that the evidence is at least evenly balanced as to whether the psychiatric disorder rendered the Veteran unemployable since June 15, 2005 (the date service connection was effectuated).  It is unchallenged that the Veteran worked for the United States Postal Service for 34 years as a postmaster, retiring in March 2004.  See TDIU Claim.  He completed only a high school education.  See id.

The Board places the greatest probative weight on the 2017 opinion of Dr. M.L.C., who concluded that the Veteran has been unemployable due to his psychiatric symptoms throughout the appeal period.  He considered the entire record and acknowledged the fact that the Veteran was placed on sick leave for ten weeks before retiring and the various records noting apparently serious occupational impairments caused by his symptoms, to include the record from the Director of the PTSD program at the Miami VAMC.  Given that Dr. M.L.C.'s opinion contains a thorough review of the evidence and an explanation as to why the Veteran's symptoms rendered him unemployable, the Board finds that opinion highly probative.  See Caluza v. Brown, 7 Vet. App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).

On the other hand, the October 2015 VA examiner concluded that the Veteran was not unemployable due to his symptoms as he worked for 36 years without any symptoms which impacted his ability to work.  First, that opinion does not take into account the fact that the Veteran was placed on sick leave for ten weeks towards the end of his tenure.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value). Second, as explained by Dr. M.L.C., the fact that the Veteran may have worked for a long period of time does not necessarily mean that he could not become unemployable at the end of that time period.  In other words, his work history has nothing to do with how the Veteran may function later in his career.  As such, the Board affords the 2015 examiner's opinion little probative value.

In any event, "the applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Given the significant impairment caused by the Veteran's service connected anxiety disorder with secondary depressive disorder on his ability to work, as indicated by the lay and medical evidence, the evidence is at least evenly balanced as to whether his service-connected anxiety disorder NOS with insomnia has precluded him from securing or following a substantially gainful occupation since June 15, 2005.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU since June 15, 2005, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  This is a full grant of the benefit sought, as noted in the Veteran's June 2017 brief.


ORDER

An initial 70 percent rating for anxiety disorder NOS with insomnia is granted, subject to controlling regulations governing the payment of monetary awards.

A TDIU from June 15, 2005, is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


